WAIVER NO. 5 WAIVER NO. 5 dated as of April 22, 2009 (this “Agreement”) between MORRIS PUBLISHING GROUP, LLC (the “Borrower”), MORRIS COMMUNICATIONS COMPANY, LLC (“MCC”), MORRIS COMMUNICATIONS HOLDING COMPANY, LLC (“Holdings”), SHIVERS TRADING & OPERATING COMPANY (“Shivers”), MPG NEWSPAPER HOLDING, LLC (“MPG Holdings”), the SUBSIDIARY GUARANTORS party hereto (the “Subsidiary Guarantors” and, together with the Borrower, MCC, Holdings, Shivers and MPG Holdings, the “Obligors”), the Lenders executing this Agreement on the signature pages hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders party to the Credit Agreement referenced below (in such capacity, together with its successors in such capacity, the “Administrative Agent”). The Borrower, MCC, the lenders party thereto and the Administrative Agent are parties to a Credit Agreement dated as of December 14, 2005 (as amended by Amendment No. 1 thereto, Amendment No. 2 and Waiver thereto, Amendment No. 3 thereto, Amendment No. 4 and Waiver No. 2 thereto, Waiver No. 3 thereto and Amendment No. 5 and Waiver No. 4 thereto and as otherwise modified and supplemented and in effect immediately prior to the effectiveness of this Agreement, the “Credit Agreement”).The Lenders executing this Agreement on the signature pages hereto wish now to waive a certain Default under the Credit Agreement, subject to the terms and provisions of this Agreement, and, accordingly, the parties hereto hereby agree as follows: Section 1.Definitions.Except as otherwise defined in this Agreement, terms defined in the Credit Agreement are used herein as defined therein. Section 2.Waiver.Subject to the satisfaction of the conditions precedent specified in Section4 hereof, but effective as of the date hereof, the Administrative Agent, on behalf of the Lenders, hereby: (a)extends, until 5:00p.m., New York City time, on May 28, 2009, the waiver set forth in Section 3(a) of Amendment No. 4 and Waiver No. 2 to the Credit Agreement of any Default under clause (b) of Article VII of the Credit Agreement that consists solely of the Borrower or Morris Finance defaulting in the payment when due of interest due on February 1, 2009 on the 2003 Senior Subordinated Notes (the “Bond Interest Payment Default”); and (b)waives any Default that consists solely of MCC and the Borrower defaulting in the performance of their obligation under Section 5.01(b) of the Credit Agreement to deliver audited financial statements, together with the opinion thereon of independent certified public accountants as required therein, with respect to the fiscal year of MCC ending December 31, 2008 within 106 days of the end of such fiscal year (the “Audited Financial
